MEMORANDUM **
Geovanni Rodriguez-Mejia appeals from his sentence of 85 months in prison and three years of super-vised release for unlawful re-entry by a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rodriguez-Mejia contends that the district court erred by increasing his sentence pursuant to 8 U.S.C. § 1326(b) because he did not admit, and a jury did not find beyond a reasonable doubt, the temporal relationship between the prior removal and prior conviction. We disagree. Because Rodriguez-Mejia admitted to the date of his prior removal in his Rule 11 hearing, there was no error. Sec United States v. Salazar-Lopez, 506 F.3d 748, 751-55 (9th Cir.2007); United States v. Martinez-Rodriguez, 472 F.3d 1087, 1094 (9th Cir.2007).
Rodriguez-Mejia further contends that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), is limited to challenges to the indictment where the defendant admits the prior conviction during a guilty plea. This argument is foreclosed. See Salazar-Lopez, 506 F.3d at 751 n. 3.
Finally, Rodriguez-Mejia contends that in light of subsequent Supreme Court decisions, Almendarez-Torres is not binding precedent and has been overruled. This contention is foreclosed. See Salazar-Lopez, 506 F.3d at 751 n. 3.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.